Citation Nr: 9920264	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  89-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a skin disorder.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1942 to January 1947, from December 1947 to May 1948 and from 
August 1950 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In a March 1988 rating decision, the RO denied service 
connection for defective hearing and other disorders.  

Following an October 1988 RO hearing, the RO issued a rating 
decision which included a denial of service connection for 
tinnitus.

In March 1989, the RO denied service connection for other 
claims.  

In February 1992, the Board noted that throughout the 
appellate process, the veteran had been making statements as 
to additional disabilities.  The case was remanded to clarify 
the issues.  

In May 1992, the Board remanded the case for examination of 
the veteran and review of the claim by the RO.  The requested 
development was accomplished.  

In an October 1992 rating decision, the RO denied service 
connection for a skin disorder and other claims.  

In December 1994, the Board granted service connection for 
anxiety and denied or dismissed other claims, including 
service connection for a skin disorder and tinnitus.  

The veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, herein "the Court").  

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C.A. § 1154(b) (West 1991) provided 
a three step analysis for disabilities of combat veterans.  

In October 1996, the Court addressed numerous issues.  It 
vacated the Board's denials of service connection for 
tinnitus and a skin disorder and Remanded those issues to the 
Board in order to address Collette.  [redacted].  

In May 1997, the Board Remanded the issues of entitlement to 
service connection for tinnitus and a skin disorder, to the 
RO, along with other issues.  

In a letter dated August 20, 1998, the veteran withdrew all 
issues except service connection for tinnitus and a skin 
disorder.  

The September 1998 supplemental statement of the case shows 
that the RO considered 38 U.S.C.A. § 1154(b) discussed in 
Collette.  The requested development on these issues has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in combat.  

3.  The veteran's current tinnitus is the result of acoustic 
trauma during his wartime combat service.  

4.  There is no competent evidence connecting sun or chemical 
exposure or other skin injury during service to the veteran's 
current skin disorders.  

5.  Numerous medical reports following the claimed skin 
injury provide affirmative findings which constitute clear 
and convincing evidence that a chronic skin disorder did not 
begin in service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  

2.  The claim of service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(b) (West 1991).  

3.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claim

The initial inquiry for any claim is whether it is well 
grounded.  In making a claim, the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the veteran has not presented a well-
grounded claim, his appeal must fail and there is no duty to 
assist him further in the development of the claim because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The Board's previous decision apprised the veteran of the 
evidence needed to support his claim.  The September 1998 
supplemental statement of the case informed the veteran that 
the claims were not well grounded and informed him of the 
Caluza elements required for a well grounded claim.  VA has 
notified the veteran of the evidence needed to support his 
claim in accordance with 38 U.S.C.A. § 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  

The appellant argued that VA expanded its duty to assist him 
in the development of his claim by provisions in its manual 
M21-1.  This manual is not supposed to be a substantive rule, 
see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Nevertheless, VA afforded the veteran the VA examination he 
requested.  He has not requested any other development.  He 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Neither has the veteran identified any other deficiencies in 
the record which VA could cure.  VA has completed its duty to 
the veteran in regard to the development of the claims and 
all relevant facts have been properly developed.  

Collette Analysis

The case was remanded by the Court for the Board to analyze 
the claim under Collette, which delineated a 3 step analysis 
in accordance with 38 U.S.C.A. § 1154(b) (West 1991).  That 
statute provides:  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

In Collette, the Federal Circuit found that 38 U.S.C.A. 
§ 1154(b) did not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected, but lightened the burden of a veteran who sought 
benefits for an allegedly service-connected disease or injury 
and who alleged that the disease or injury was incurred in, 
or aggravated by, combat service.  The Federal Circuit found 
that the statute set forth a three-step analysis.  First, it 
must be determined whether there was "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  38 U.S.C. § 1154(b).  Second, it must 
be determined whether this evidence was "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  If both of these inquiries are 
satisfied, a factual presumption arises that the alleged 
injury or disease is service-connected.  Third, it must be 
determined whether the government has met its burden of 
rebutting the presumption of service-connection by "clear 
and convincing evidence to the contrary."  Id.

Since Collette, the Court has provided further explanation as 
to the interaction of 38 U.S.C.A. § 1154(b) with other 
provisions of law.  The Court noted that section 1154(b) 
allows combat veterans to use lay testimony as acceptable 
proof of in-service incurrence or aggravation of an injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  The Court has held that while this 
provision allows a veteran's testimony to be used to satisfy 
the first Caluza element--evidence of an in-service 
incurrence or aggravation of a disease or injury--it does not 
affect the general requirement that the second and third 
Caluza elements--present disability and a nexus to service--
be supported with evidence from a medical professional.  See 
Arms v. West, 12 Vet. App. 188, 194 (1999); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997).  The veteran must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his current disability as required by Caluza.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).  Section 1154(b) 
does not obviate the third requirement, e.g., medical 
evidence of nexus, of a well-grounded claim.  Nolen v. West, 
No. 96-1756 (U.S. Vet. App. Apr. 28, 1999).  

1.  Tinnitus

In December 1994, the Board analyzed the evidence on tinnitus 
as a well grounded claim and denied the claim on the merits.  
This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran has presented a 
claim which is plausible.  The Caluza analysis requires 3 
elements of evidence for a claim of service connection to be 
well grounded.  

First, there is a current diagnosis of tinnitus.  See Caluza, 
at 506.  

The veteran's last period of service ended in 1953.  A VA 
clinical note dated in December 1983 demonstrates that the 
veteran complained of having had intermittent drainage from 
both ears for the past several years.  He also complained of 
decreased hearing since his World War II service and reported 
having intermittent tinnitus.  The impression was external 
otitis and a probable sensorineural hearing loss.  On follow 
up examination in January 1984 it was the impression that the 
veteran had tinnitus and a high frequency hearing loss.  


Second, there is evidence of injury in service.  See Caluza, 
at 506.  

The veteran's commanding officer has submitted a statement 
attesting that the veteran was a member of a 90 millimeter 
antiaircraft gun crew and was in close proximity during 
firing for combat and training.  The retired officer believed 
that the veteran was a participant in furious terrestrial 
firing missions which the unit was engaged in the defense of 
Bougainville, before he joined it.  

The veteran has testified under oath that he was close to the 
firing of a 90 millimeter antiaircraft gun and that the had 
ringing in his ears following this exposure.  He reported 
that he was treated for tinnitus with injections behind the 
ears.  He has testified that he first noted a hearing loss in 
the late 1950's, which would be some time after his active 
military service.  He is competent to report that he 
experienced acoustic trauma and tinnitus during service.  

Third, there is evidence connecting the injury in service to 
the current disability.  See Caluza, at 506.  

The veteran is competent to testify of a continuity of 
symptoms since service.  38 C.F.R. § 3.303(b) (1998).  
However, generally, the opinion of a trained medical 
professional is required to link the continuing symptoms 
reported by a lay witness to a current disability.  See 
Savage, at 497, 498.  In Gregory v. Brown, 8 Vet. App. 563 
(1996), the Court noted that the veteran was claiming service 
connection for a condition he could observe, that he was a 
combat veteran entitled to analysis under 38 U.S.C.A. 
§ 1154(b) (West 1991) and that his records had been 
destroyed.  The Court found that there was sufficient of 
evidence of a nexus, given the facts of the case.  Gregory, 
at 569.  In this case, while the veteran's records have not 
been lost, he is also a combat veteran and his tinnitus is a 
condition which he can experience and of which he can have 
knowledge.  Following the Court's opinion in Gregory, given 
the particular nature of the disability, and given the 
provisions of 38 U.S.C.A. § 1154(b), the Board finds 
sufficient evidence of a nexus to make the claim well 
grounded.  

Collette Analysis

As the claim is well grounded, the Board proceeds to the 
merits adjudication.  At the adjudication stage, in 
accordance with Collette, 38 U.S.C.A. § 1154(b) lightens the 
evidentiary burden for a combat veteran.  There is sufficient 
evidence to support the veteran's claim of combat service.  

The veteran's ears and hearing were normal when he was 
examined for service in March 1942.  The service medical 
records do not contain any findings or diagnosis of tinnitus.  
However, the veteran has stated that ringing in his ears 
began during service following exposure to the noise of a 90 
millimeter antiaircraft gun, on which he served.  

As detailed above, a former commander submitted a statement 
to the effect that the veteran worked in close proximity to 
the gun during combat and training missions.  

If there is satisfactory lay evidence of incurrence, a 
presumption of service connection arises under 38 U.S.C.A. 
§ 1154(b) West 1991).  The court has held that satisfactory 
evidence, as used in section 1154(b), is credible evidence.  
Caluza, at 510.  The Board finds that these statements are 
credible.  They are plausible and capable of being believed.  
Caluza, at 511.  They meet the section 1154(b) requirement 
for satisfactory lay evidence of service incurrence.  

Further, the incurrence must be consistent with the 
circumstances of the veteran's combat service.  

In support of his claim, the veteran has submitted a copy of 
a unit morning report showing that he was assigned to an 
antiaircraft gun unit and was assigned to sick quarters for 
one day in February 1945.  (The service medical records show 
that the illness was an acute shoulder sprain while playing 
ball.)  The Board agrees that acoustic trauma and tinnitus 
are consistent with the circumstances, conditions and 
hardships of the veteran's combat service with the artillery.  
Collette, at 389.  This is accepted as sufficient proof of 
service connection, unless there is clear and convincing 
evidence to the contrary.  Collette, at 389.  

In Arms, at 197, the Court explained that only an affirmative 
finding may be used as part of clear and convincing evidence 
to rebut the presumption of service connection under section 
1154(b).  

Following the veteran's combat noise exposure, he was 
examined on several occasions.  While the veteran's ears were 
repeatedly reported to be normal and the reports did not 
mention tinnitus, the Board can not assert with confidence 
that these were affirmative findings against the presence of 
tinnitus, in light of the uncontradicted statements from  the 
veteran that he has been experiencing tinnitus since service.  

The report of a December 1977 private hospitalization for 
evaluation of cardiac dysrhythmia specified that the 
veteran's hearing acuity was satisfactory and he denied any 
tinnitus, throbbing, pain or discharge in his ears.  
Examination showed the ear canals to be clear and the 
tympanic membranes to be intact.  

In response to the Board's remand, the veteran explained that 
he did not understand what the doctor was asking when the 
doctor asked if he had tinnitus.  Given his reasonable 
explanation as a layperson, the Board has been unable to find 
any affirmative evidence which would be clear and convincing 
against a grant of service connection for the tinnitus that 
was diagnosed in 1984.  

The presumption of service connection under section 1154(b) 
is not rebutted and the Board grants service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 1154 (West 1991).  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (1998).  


2.  Skin Disorder

In Pearlman v. West, 11 Vet. App. 443 (1998), the Court noted 
that a deceased veteran had one of the disabilities for which 
38 C.F.R. § 3.316 (1998) provides service connection, if 
there has been full body exposure to mustard gas.  The Court 
went on to discuss the requirements for a well grounded claim 
where section 3.316 applies.  That section provides for 
service connection if there was full body exposure to 
nitrogen or sulfur mustard and squamous cell carcinoma of the 
skin develops.  38 C.F.R. § 3.316(a)(1) (1998).  Since there 
is no such diagnosis in this case, section 3.316 does not 
apply.  Consequently, despite the veteran's assertions that 
he was exposed to mustard gas in service, the analysis of 
Pearlman is not applicable in determining if the claim is 
well grounded.  

The veteran contends that he has basal cell carcinoma (skin 
cancer) on the dorsal aspect of his left hand, actinic 
keratosis, benign squamous keratosis, seborrheic dermatitis, 
contact dermatitis, seborrheic keratosis and eczema as a 
result of exposure to chemical agents and sun during service.  
He asserts that his unit was exposed to mustard and other 
poisonous gases during training and that he was exposed to 
sun while serving in the South Pacific.  

Again, the threshold analysis is whether the claim is well 
grounded.  As discussed in detail above, a well grounded 
claim requires evidence on 3 elements: there must be evidence 
of current disability; evidence of disease or injury in 
service; and evidence which connects them.  38 U.S.C.A. 
§ 1110 (West 1991).  See Caluza.

There is evidence of current disability.  

The report of the December 1977 hospital examination shows 
the veteran reported working painting tall steel structures, 
such as water towers.  He had extensive actinic changes on 
sun exposed areas.  

VA dermatology clinic reports from 1985 to 1992 contain 
diagnoses of seborrheic dermatitis without comment as to 
etiology. 

A July 1986 pathology report diagnosed skin, back: benign 
squamous keratosis consistent with an early reticulated type 
of seborrheic keratosis.  

A private physician, A. B. Gregory, M.D. diagnosed contact 
dermatitis in May 1987.  

A VA clinical note dated in February 1991 discloses the 
presence of seborrheic dermatitis.  

VA pathology studies in February 1993 show that tissue 
excised from the left hand was consistent with basal cell 
carcinoma.  

A March 1994 VA pathology report shows that distal and 
proximal lesions on the dorsum of the left hand were 
diagnosed as basal cell carcinoma.  

An operative report from Glenwood Regional Medical Center, 
dated in May 1994, shows that a basal cell carcinoma was 
excised from the dorsal aspect of the veteran's left hand.  A 
pathology study diagnosed a large infiltrating basal cell 
carcinoma with focal squamous differentiation (keratinizing 
basal cell carcinoma).  A therapy report shows that the 
veteran received radiation treatment in May and June 1994 for 
the diagnosis of recurrent basal cell carcinoma, skin of 
dorsum of left hand.  A May 1994 radiation consultation 
therapy report shows the lesion on the dorsum of the left 
hand had developed in 1993, was excised, and recurred, 
requiring excision in May 1994.  There were also multiple 
actinic changes of the face, forearms and hands, as well as 
multiple scars from previous local therapy (probable 
cryotherapy).  

The January 1997 VA examination had skin diagnoses of actinic 
dermatosis with keratoses, and status post excision of basal 
cell carcinoma of the left hand in 1994.  

A June 1997 dermatology clinic report diagramed the skin 
lesions.  The doctor reported seborrhea, several crusted 
lesions, cysts, subcutaneous nodules, and scaling.  

In compliance with the May 1997 Board Remand, the veteran was 
examined by a dermatologist in January 1998.  Diagnoses were 
actinic keratoses of the arms and face, seborrheic dermatitis 
of the face and scalp, and basal cell carcinoma, residual 
scar with radiation changes over the dorsum of the left hand, 
wrist.  

There is also evidence of injury in service.  

The veteran's statements of skin injury during service are 
accepted as true for determining if the claim is well 
grounded.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998); King v. Brown, 5 Vet. App. 19, 21 (1993).  That is, 
the veteran's statements are evidence of injury.  

The service medical records contain some findings.  The 
service department examination in December 1946 showed 
dermatophytosis.  On service department hospitalization for 
influenza in March 1948, there was a marked generalized 
pallor and the skin was smooth, warm and elastic with no 
rashes noted.  An April 1951 examination disclosed only the 
pilonidal cyst scar (for which service connection has been 
granted).  

The third requirement for a well grounded claim is evidence 
which connects the injury in service to the current 
disability.  As a lay witness, the veteran's assertion that 
there is a connection is not competent evidence.  The 
relationship of a current disability to a previous injury is 
a medical question which requires the opinion of a trained 
medical professional.  See Grottveit, at 93.  There is no 
such evidence on this issue.  

On the December 1977 private hospitalization examination and 
the January 1997 VA examination, it was reported that the 
veteran had the actinic changes of the sun exposed areas.  
That is, the doctors located the actinic changes as being on 
the part of the skin which is exposed to sunlight.  The 
doctors did not link the current findings to sun exposure in 
service.  

When the Board reviewed the record in December 1994 
(decision, page 43), it noted that it did not contain any 
medical opinion linking the current skin disorders to disease 
or injury in service.  There was no plausible basis for the 
claim.  It was not well grounded.  Despite this notice, the 
veteran has still not submitted any evidence from a competent 
source which would connect a current skin disability to the 
alleged chemical and sun exposure during service.  There is 
no evidence which links the findings in the service medical 
records, dermatophytosis, or influenza generalized pallor, 
with a current skin disorder.  None of these conditions has 
been shown to be currently present.  The claim is still not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Collette Analysis

Because the claim is not well grounded, the analysis would 
not proceed to the merits adjudication stage and the 3 part 
analysis of Collette.  See Arms, at 195.  The Court explained 
that where the claim was not well grounded, a denial would be 
affirmed because the Board's error in not addressing 
§ 1154(b) was not prejudicial to the appellant.  Wade, at 
306.  It appears that under the current case law, developed 
since the Court remanded this case to the Board, the claim 
would be denied as not well grounded and would not reach the 
merits adjudication stage, where the Collette analysis 
lightens the burden of a combat veteran in proving injury in 
service.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991).  
However, to comply with the Court Order in this case, the 
Board will proceed with a Collette analysis, as though the 
claim was well grounded.  

If the claim was well grounded, the Board would proceed to 
the merits adjudication stage.  At this stage, in accordance 
with Collette, 38 U.S.C.A. § 1154(b) (West 1991) lightens the 
evidentiary burden for a combat veteran.  There is sufficient 
evidence to support the veteran's claim of combat service.  


Collette held that § 1154(b) required a 3 part analysis.  

First, it must be determined whether there was "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  The Board finds that the veteran's 
report of exposure to sun during his Pacific combat service 
is plausible and capable of being believed.  His statements 
are credible and are satisfactory lay evidence of exposure to 
the sun.  

Second, it must be determined whether this evidence was 
"consistent with the circumstances, conditions, or hardships 
of such service."  Exposure to the sun is consistent with 
combat service in the Pacific.  

Third, service connection will be presumed unless rebutted by 
clear and convincing evidence.  That would require 
affirmative findings.  Arms, at 197.  Here, there are no 
affirmative findings to rebut the claim of sun exposure.  

Consequently, the veteran's exposure to the sun during 
service is established.  

However, as the Court explained in Arms, the Collette, 
§ 1154(b) analysis is only one part of the merits 
adjudication stage.  At this stage the veteran must prove the 
other elements of service connection.  That is, he must 
establish current disability and a connection between the 
current disability and the injury in service. 

The Board finds the second element is proven.  The medical 
reports establish that the veteran has actinic keratoses of 
the arms and face, seborrheic dermatitis of the face and 
scalp, and a basal cell carcinoma residual scar with 
radiation changes over the dorsum of the left hand and wrist.  

The third element to be considered in the merits adjudication 
stage is whether the evidence establishes a connection 
between the current disability and the injury in service.  In 
Arms (at 194, 195), the Court noted that Collette and 
§ 1154(b) did not obviate the need for a medical opinion to 
connect the current disability to injury in service.  That 
is, while § 1154(b) establishes the veteran's exposure to the 
sun, it does not establish that the sun exposure during 
service caused skin disorders many years later.  The 
relationship of sun exposure to skin disorders years later 
remains a medical question requiring evidence from a trained 
professional.  There is no such evidence here.  The veteran 
has not met his burden of presenting such evidence.  
38 U.S.C.A. § 5107(a) (West 1991).  There is evidence against 
a connection.  Physicians found the veteran's skin to be 
normal on examinations after his combat sun exposure, in 
November 1945, December 1947, March 1948, August 1950 and 
January 1953.  His skin was clear on the October 1948 VA 
examination.  These medical reports are probative evidence 
against continuing symptoms and chronic disability.  Since 
the evidence on this element is not in approximate balance, 
but wholly against the claim, there is no doubt which could 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(a) 
(West 1991).  Because the veteran's current skin disorders 
are not connected to sun exposure during service, the 
Collette analysis will not establish service connection.  

The veteran has also asserted that his current skin disorders 
are the result of full body exposure to mustard gas during 
service.  Applying the broad construction of satisfactory 
evidence discussed by the Court in Caluza (at 510, 511), it 
must be conceded that the veteran has submitted satisfactory 
evidence of exposure and meets the first requirement of the 
§ 1154(b) Collette analysis.  

The second step requires that the lay evidence be consistent 
with the circumstances, conditions or hardships of "such" 
service.  The Court did not explain this requirement at 
length but it did note that:  

If a contemporaneous medical record had 
affirmatively indicated that combat 
"circumstances, conditions, or hardships" 
did not exist (for example, by suggesting 
that a veteran had been hospitalized at a 
time he asserted he was in battle), such 
a medical report could be used to show 
that the second evidentiary element 
(consistency with the circumstances, 
conditions, or hardships of combat 
service) had not been met. 

Caluza, at 512.  

The Court's discussion clearly explained that the second 
evidentiary element required the reported injury to be 
consistent with the circumstances, conditions, or hardships 
of the veteran's combat service.  There is no evidence that 
troops involved in combat in the Pacific were exposed to 
mustard gas or any other vesicant agents.  Further, the 
veteran has specifically claimed that he was exposed during 
training in Texas.  He has not claimed or stated that he was 
exposed during combat.  He has not given satisfactory 
evidence of exposure during combat.  Under these facts, the 
Board must find that the claimed chemical exposure injury is 
not consistent with the circumstances, conditions, or 
hardships of the veteran's combat service.  On the claim of 
mustard gas exposure, the second requirement of the § 1154(b) 
Collette analysis has not been met, so there is no 
presumption as to incurrence during service.  

Application of the Collette analysis of 38 U.S.C.A. § 1154(b) 
(West 1991) does not support the veteran's claim for service 
connection for a skin disorder, based on exposure to sun or 
mustard gas.  The claim for service connection for a skin 
disorder must be denied.  

ORDER

Service connection for tinnitus is granted and entitlement to 
service connection for a skin disorder is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 


